On Motion for Rehearing.
Appellee cites evidence to show that title to the land upon which his bakery was constructed was in the town of Olney because the land was a part of a public street of that town when the bakery was built and still is, and in that connection he invokes the rule announced in numerous authorities that title to realty will not pass by estoppel, based on a warranty of title, if the person against whom estoppel is invoked does not own title at the time of such warranty and does not thereafter acquire title. Among authorities cited are Chace v. Gregg, 88 Tex. 552, 32 S. W. 520; 21 C. J. 1101, § 94. Those authorities have no proper application here. This is not a suit in trespass to try title, and whether or not appellant acquired a valid title as against the town of Olney, who was not a party to this suit, was not an. issue in the case. Having warrantied title to the lot when he executed the lien for material furnished for improvements on the realty and under which appellant purchased the lot, appellee is estopped to assort any claim in derogation of his warranty.
We quote the following from 21 C. J. p. 1067, § 26: “A person who assumes to convey an estate by deed is estopped, as against the grantee, to assert anything in derogation of the deed. He will not be heard for the purpose of defeating the title of the grantee, to say that at the time of the conveyance he had no title, or that none passed by the deed, nor can, he deny to the deed its full operation and effect as a conveyance.” Also from page 1068, § 27: “Conforming to the general rule a mortgagor is estopped to assert anything in derogation of the rights which the instrument purports to convey, as that he had no title at the time of executing the mortgage, that there is an outstanding title in a third person, that the estate mortgaged was other or 'less than an estate in fee simple, that the instrument was defectively executed, or that the instrument, although running to the mortgagee, was in fact the property of a firm to which the mortgagee belonged.”
The motion for rehearing is overruled.